DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title was amended and is acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAHASHI (US 20140144696 hereinafter Nagahashi), and further in view of Nagahashi (US 20150155638 hereinafter Nagahashi2).

In regards to claim 1, Nagahashi discloses;" A wire harness (Fig. 4A (41)) comprising: a plurality
of core wires (Fig. 4A (45)); a tubular electromagnetic shield enclosing an outer circumference
of the plurality of core wires (Fig. 4A (43)); and an insulating sheath in which the plurality of
core wires and the electromagnetic shield are collectively embedded, wherein the
insulating sheath includes: a first covering that is filled between the plurality of core wires and
the electromagnetic shield, that covers an outer circumferential surface of the plurality of core
wires in intimate contact therewith (Fig. 4A (shown)), and that covers an inner circumferential
surface of the electromagnetic shield in intimate contact therewith (Fig. 4A (shown)); and a
second covering that covers an outer circumferential surface of the electromagnetic shield in
intimate contact therewith (Fig. 4A (44)).", but does not directly disclose;” wherein; the electromagnetic shield is not a metal film”
However, Nagahashi2 discloses a wire harness (Fig’s. 1 and 2B) and further discloses that a shield structure is a braided shield (Fig. 1 (16)) that has a cover (Fig. 1 (17)) that is over the shield. This cover is capable of being capable of being resin, rubber, or a wrapped sheet member (Paragraph 0035). It would have been obvious to one skilled in the art to have a cover over the braided shield to protect the shield from being damaged or frayed and thereby causing a failure of the shield.

In regards to claim 2, a modified Nagahashi discloses;" The wire harness according to claim 1,
wherein the second covering is made of a photocurable resin or a thermosetting resin
(Paragraph 0052 where the outer sheath is a resin typically used in cable manufacturing which
would include a thermosetting resin extrusion)."

In regards to claim 6, a modified Nagahashi discloses;" The wire harness according to claim 1,
wherein the electromagnetic shield is formed to collectively enclose the plurality of core wires
(Fig. 4A (43))."

In regards to claim 9, a modified Nagahashi discloses;" The wire harness according to claim 1, wherein the electromagnetic shield is a braided member. Nagahashi2 discloses a wire harness (Fig’s. 1 and 2B) and further discloses that a shield structure is a braided shield (Fig. 1 (16)).

In regards to claim 10, a modified Nagahashi discloses;" The wire harness according to claim 1, wherein the first covering and the second covering are made of the same resin material.”
Nagahashi2 discloses a wire harness (Fig’s. 1 and 2B) and further discloses that a shield structure is a braided shield (Fig. 1 (16)) that has a cover (Fig. 1 (17)) that is over the shield. This cover is capable of being capable of being resin, rubber, or a wrapped sheet member (Paragraph 0035).
Nagahashi discloses that the inner insulation layer is capable of being a resin (Paragraph 0043).
Therefore, the insulation structures are capable of being formed from the same materials to promote manufacturing concerns and the claimed invention is disclosed.

In regards to claim 11, a modified Nagahashi discloses;" The wire harness according to claim 10, wherein the first and second coverings are made of a photocurable resin or a thermosetting resin. Since both insulation layers are capable of being the same resin as disclosed in claim 10, the resin is then capable of being a photocurable material. Nagahashi discloses (Paragraph 0052 where the outer sheath is a resin typically used in cable manufacturing which would include a thermosetting resin extrusion)." The selection of materials used for the insulation structures would be a matter of choice for a skilled artisan. In re Chu, at 298-99 (a finding of “design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d 309, 314 (CCPA 1965)).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAHASHI (US 20140144696 hereinafter Nagahashi), and further in view of Nagahashi (US 20150155638 hereinafter Nagahashi2) as applied to claim 2 above, and further in view of N. R. Lay (US 3128214 hereinafter Lay).

In regards to claim 3, a modified Nagahashi discloses;" The wire harness according to claim 2", but does not directly disclose;" a clamp that is attached to the outer circumferential surface of the insulating sheath and that is for fixing the insulating sheath to a vehicle body."

Nagahashi does disclose that the wiring structure is used within a vehicle (Paragraph 0035).
Lay discloses a wiring structure that is held or fixed to a structure (Fig. 1 (49)) so that the wiring
harness is secured and not free to move about. It would have been obvious to one skilled in the
art to use a clamping or other fixing device to secure the wiring harness. Preventing unwanted
movement of a wiring harness is desirable to prevent chaffing and possible shorting out of
electrical circuits. Therefore, using a clamp structure as disclosed by Lay with the structure
disclosed by a modified Nagahashi, the claimed invention is disclosed.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAHASHI (US 20140144696 hereinafter Nagahashi), and further in view of Nagahashi (US 20150155638 hereinafter Nagahashi2) as applied to claim 2 above, and further in view of Sakai Tatsuro (JP 2014143861 hereinafter Tatsuro).

In regards to claim 4, a modified Nagahashi discloses;" The wire harness according to claim 2", but does not directly disclose;" wherein hardness of a bent portion of the insulating sheath is higher than that of another portion of the insulating sheath."
However, Tatsuro discloses a wire harness that has an insulation cover that is formed with a
curing resin that hardens when exposed to an ultraviolet source. This then permits the cable to
retain and hold a configured shape. It would have been obvious to one skilled in the art to use a
curable resin as an insulating jacket in a wiring harness such that upon final installation of the
wiring harness. Forming the wire harness to conform to various wiring environments and then
having the final shape retained reduces the amount of labor required to install a harness that is
in the final arrangement. Therefore, using the curable resin as disclosed by Tatsuro with the
wiring structure disclosed by a modified Nagahashi, the claimed invention is disclosed.

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAHASHI (US 20140144696 hereinafter Nagahashi), and further in view of Nagahashi (US 20150155638 hereinafter Nagahashi2) as applied to claim 1 above, and further in view of NAKAI et al. (US 20150008252 hereinafter Nakai).

In regards to claim 5, a modified Nagahashi discloses;" The wire harness according to claim 1", but does not directly disclose;" a tubular protective tube enclosing an outer circumference of the insulating sheath."
Nakai discloses a wiring system that is enclosed within a corrugated tube as shown figure 1 (3)
and abstract. It would have been obvious to one skilled in the art to enclose the wire harness
within a shielding structure to protect the wiring from damage. The use of a containment
feature such as a corrugated covering is commonly used to protect wiring in a car or other type
of vehicle. Therefore, using a corrugated structure as disclosed by Nakai with the structure
disclosed by a modified Nagahashi, the claimed invention is disclosed.

In regards to claim 8, a modified Nagahashi discloses;" The wire harness according to claim 1", but does not directly disclose;" a conductive tube having an outer circumferential surface to which an end of the electromagnetic shield is connected, wherein: ends of the plurality of core wires, an end of the electromagnetic shield is exposed from the second covering, and the ends of the plurality of core wires are inserted into an inner portion of the tube in a state in which the ends of the plurality of core wires are covered by the first covering, and the end of the
electromagnetic shield that is exposed from the second covering is connected to the outer
circumferential surface of the tube by a linking member."

However, Nakai discloses a conductive tube having an outer circumferential surface (Fig. 1 (1))
to which an end of the electromagnetic shield is connected (Fig. 1 (shield 9 connects to
conductive pipe 1)), wherein: ends of the plurality of core wires, an end of the electromagnetic
shield is exposed from the second covering, and the ends of the plurality of core wires are
inserted into an inner portion of the tube in a state in which the ends of the plurality of core
wires are covered by the first covering (Fig. 1 (shows wiring inserted within the conductive pipe
(1)), and the end of the electromagnetic shield that is exposed from the second covering is
connected to the outer circumferential surface of the tube by a linking member (paragraph
0027). It would have been obvious to one skilled in the art to use the method of connecting a
shield of a wiring harness to a metallic conduit as disclosed by Nakai. Therefore, using this
method with the wiring structure of a modified Nagahashi, the claimed invention is disclosed.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAGAHASHI (US 20140144696 hereinafter Nagahashi), and further in view of Nagahashi (US 20150155638 hereinafter Nagahashi2) as applied to claim 1 above, and further in view of Toyama et al. (US 20120305308 hereinafter Toyama).

In regards to claim 7, Nagahashi discloses;" The wire harness according to claim 1", but does
not directly disclose;" the electromagnetic shield includes a plurality of electromagnetic shields
that individually enclose the plurality of core wires."

Toyama discloses various wiring structures that have insulated conductors with a shield layer
tat encloses different pairs of conductor arrangements (Fig.'s 1-5). Toyama further discloses the
capability of insulated conductors each having a shield layer (45) as shown in figure 6B. It would
have been obvious to one skilled in the art to incorporate a shield around each wiring to control
unwanted electromagnetic interference between conductors in addition to shielding the wiring
harness from interference form external sources. Therefore, it would be well within the
capabilities of a skilled artisan to form a shield around insulated conductors to control
interference and would be a design choice by the artisan. Therefore, the claimed invention is
disclosed. In re Chu, at 298-99 (a finding of "design choice" is appropriate where the applicant
fails to set forth any reasons why the differences between the claimed invention and the prior
art would result in a different function or give unexpected results (citing In re Rice, 341 F.2d
309, 314 (CCPA 1965)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847   

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847